DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 12, 2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7, 26 and 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is unclear if the phrase “an indicia corresponding to an indicium of at least one of the wrap and the tab” is the same as the indicia for identifying the container or the contents of the container  on the wrap or the tab recited in claim 1, line 11.
Regarding claim 5, it is unclear if the phrase “indicia indicative of the contents of the container” is the same as the indicia for identifying the container or the contents of the container on the wrap or the tab recited in claim 1, line 11.
	Regarding claim 7, it is unclear if the phrase “the indicium” is the same as the indicia recited in claim 1.
Regarding claim 26, it is unclear if the phrase “an indicia corresponding to an indicium of at least one of the wrap and the tab” is the same as the indicia for identifying the container or the contents of the container  on the wrap or the tab recited in claim 24, line 10.
Regarding claim 27, it is unclear if the phrase “indicia indicative of the contents of the container” is the same as the indicia for identifying the container or the contents of the container  on the wrap or the tab recited in claim 24, line 10.
	Regarding claim 29, it is unclear if the phrase “the indicium” is the same as the indicia recited in claim 24.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 24, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kraushaar, US Patent 7455662 in view of Carty et al., US Patent 11278904.
Regarding claims 1 and 24, Kraushaar teaches an IV administration set Identification system comprising: a container 14 with an outside surface, and a label (second adhesive strip) 40, wherein the label 40 is coupled to a first location of the outside surface of the container 14 and a tab (first adhesive strip with pull tab 48) 38 configured to adhere to a second location of the outside surface of the container 14 and protrude away from the container; wherein the tab comprise indicia for identifying the container or the contents of the container.

    PNG
    media_image1.png
    311
    330
    media_image1.png
    Greyscale

Kraushaar does not teach a wrap.
Carty et al. teaches a container for a specimen comprising a container 10 with an outside surface, and a label 25, wherein the label 25 is coupled to a first location of the outside surface of the container 10 and a wrap 35 with a first portion 39, a second portion 38, and an adhesive coupled to a first side 46 of the wrap (column 4, lines 9-14), wherein the first portion 39 of the wrap is at least one of transparent or semi- transparent (column 5, lines 38-40), and the second portion 38 of the wrap is opaque (column 4, lines 37-40), the wrap 35 is configured to be applied to the outside surface of the container 10, the wrap 35 is configured to cover at least a portion of the label (column 6, line 54 to column 7, line 6). Carty et al. also teaches the wrap comprising indicia for identifying the container or the contents of the container (column 4, lines 54-65).

    PNG
    media_image2.png
    453
    519
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to provide the container taught by Kraushaar with the label taught by Carty et al. to provide a means to prevent the exposed edges of the existing container label from peeling. (See Carty et al., column 1, lines 49-53).
Regarding claim 2 and 25, Kraushaar teaches the indicia comprise at least one of a color, a symbol, a pattern, and text. (column 2, lines 6-11). Carty et al. teaches the indicia comprising text. 
Regarding claims 7 and 29, both Kraushaar and Carty et al. teach labels with indicia thereon. However, neither Kraushaar and Carty et al. teach the indicia associated with a prescription medication. Since the indicia is considered to be printed matter and the printed matter does not have a functional relationship with the substrate (label), the printed matter does not distinguish over the prior art for patentability. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the labels taught by Kraushaar and Carty et al. with any desired printed matter to convey any desired information to the viewer.
Claims 8, 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kraushaar, US Patent 7455662 in view of Carty et al., US Patent 11278904 as applied to claim 1 above and in further view of De La Huerga, US 20020038392.
Regarding claims 8 and 30, De La Huerga teaches a tag 200 comprises: two out outer portions 205a and 205b configured to fold (about score line 206) and form a base comprising an adhesive back (¶0124) for adhering to the container 140; and two inner portions 213 and 603 configured to fold and form a protruding portion for extending away from the container.

    PNG
    media_image3.png
    419
    333
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the tab taught by Kraushaar with the tab taught by De La Huerga to provide identification indicia to the protruding portion of the tab so that the indicia can be read from various orientations.  Such a modification would have involved a simple substitution of one known payload for another to obtain predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ 2D 1385 (2007).
	Regarding claim 21, De La Huerga teaches the tab comprises a first portion 205a, a second portion 603, a third portion 213, and a fourth portion 206b, the first portion 205a coupled to the second portion 603, the second portion 603 coupled to the third portion 213, and the third portion 213 coupled to the fourth portion 205b, wherein the first portion 205a and the fourth portion 205b both configured to adhere to the second location of the outside surface of the container 140.
 
    PNG
    media_image4.png
    203
    600
    media_image4.png
    Greyscale


Claims 4-5 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kraushaar, US Patent 7455662 in view of Carty et al., US Patent 11278904 as applied to claim 1 above and in further view of West et al. (West), US Patent Application Publication 20020162261.
Regarding claims 4 and 26, West teaches medication identification system comprising an indicia coding chart (Figure C) comprising at least one description bar (medication name), wherein the at least one description bar (medication name) comprises an indicia corresponding to an indicium of at least one of the wrap and the tab.

    PNG
    media_image5.png
    551
    398
    media_image5.png
    Greyscale
 	
    PNG
    media_image6.png
    682
    530
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the label and container taught by Kraushaar with a chart as taught by West to provide a central means to identify all medications associate with an individual patient. 
Regarding claims 5 and 27, West teaches a peel off sheet (3, Figure B), the peel off sheet 20 comprising at least one sticker 9-11 comprising indicia indicative of the contents of the container. (¶45).
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the label and container taught by Kraushaar with a coding system as taught by West to provide a central means to identify and distinguish all medications associate with an individual patient.


6 and 28. (Original) The system of claim 1, wherein the tab includes a cutout indicative of the contents of the container.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kraushaar, US Patent 7455662 in view of Carty et al., US Patent 11278904 as applied to claim 1 above and in further view of Moulton et al., US 20100325928.
Kraushaar does not teach the label being removable. However, the examiner takes OFFICAL NOTICE that removable labels are old and well known in the art. Moulton teaches a removable adhesive label for a container such as a laboratory test tub. (¶0003).
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the label taught by Kraushaar as a removable label as taught by Moulton et al. to provide a means to selectively apply and remove a label such that multiple labels may be use on a single container.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kraushaar, US Patent 7455662 in view of Carty et al., US Patent 11278904 as applied to claim 1 above and in further view of Whistler et al., US 6086107.
Kraushaar does not teach the tab being removable. However, the examiner takes OFFICAL NOTICE that removable tabs are old and well known in the art. Whistler teaches a tab with removable adhesive for attachment to a support surface.
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the label taught by Kraushaar as a removable tab as taught by Whistler et al.to provide a means to selectively apply and remove a tab to temporary tag a support surface.
Claims 6 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kraushaar, US Patent 7455662 in view of Carty et al., US Patent 11278904 as applied to claim 1 above and in further view of Barry, US Patent 9524659.
Barry teaches a label 100 comprising: a wrap 108 with a first adhesive 302 (figure 2) coupled to a first side of the wrap 108, the wrap 108 configured to be applied to at least a portion of an outside surface of a container 602; and a tab 110 configured to adhere to the container 602 and protrude away from the container 602; wherein the wrap 108 or the tab 110 comprise indicia for identifying the container or the contents of the container. (See column 4, lines 40-45).
Regarding claim 6, Barry teaches tab 110 form by die cut lines 304 may form various geometries (triangle, circle, trapezoid, irregular, square, rectangle, and combinations thereof) in embodiments depending upon the prescription medication or other product being labeled. (See column 5, lines 19-31).
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the indicator on the tab taught by Kraushaar comprising die cuts as taught by Barry to provide a permanent indicator means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631